ORDER
PER CURIAM.
Defendant, Rayon Dansberry, appeals from the judgment entered on a jury ver-diet finding him guilty of three counts of first-degree murder and three counts of armed criminal action.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).